Citation Nr: 0032941	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for skin cancer and a 
benign mole in the preauricular area as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1969.  He served in Vietnam as an Infantryman.  His medals 
included the Bronze Star Medal. 

This appeal arises from a rating decision in December 1998 by 
the Department of Veterans Affairs (VA) in New Orleans, 
Louisiana Regional Office (RO).

The issues of service connection for skin disorders and a 
left ankle disorder will be the subject of a remand at the 
end of this decision.


FINDING OF FACT

The veteran's bilateral hearing loss is the result of 
acoustic trauma during service.


CONCLUSION OF LAW

The appellant's bilateral hearing loss disability was 
incurred in service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.385 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records are negative for hearing loss 
disability.

The veteran received a VA audiology examination in July 1998.  
He complained of difficulty understanding conversation.  He 
stated that his hearing loss was caused by damage sustained 
to his hearing in Vietnam.  He claimed his greatest 
difficulty was understanding his wife or general conversation 
when in the presence of background noise.   He also stated he 
had difficulty using the telephone and hearing television.  
He reported that while serving in the military he was exposed 
to combat noise which he felt affected his hearing.  He also 
stated that after leaving the military, he worked with 
tractors and impact wrenches but he wore hearing protection.  
He denied recreational noise exposure.

Pure tone thresholds, in the right ear, at 500, 1000, 2000, 
3000 and 4000 Hertz were 20, 15, 25, 80 and 80 respectively.  
The average decibel loss was 50.  Pure tone thresholds, in 
the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 25, 
20, 25, 85 and 85 respectively.  The average decibel loss was 
54.  The Maryland CNC word list showed 96 percent correct in 
the right ear and 92 percent in the left ear.  The diagnosis 
was that standard pure tone audiological procedures revealed 
a slight to moderately severe sensorineural hearing loss 
bilaterally. This examination was reviewed and approved by 
the examining physician.

In an addendum in November 1998 to the audiological 
evaluation, the examiner stated that in his opinion it was 
"as least likely as likely" that the veteran's hearing loss 
was due to noise exposure during his service connected 
duties. 

Legal Analysis.

Bilateral hearing loss.

Establishing service connection requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (2000); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In addition, there is a presumption of service 
incurrence for certain chronic diseases, including 
sensorineural hearing loss, if those diseases become manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2000).

Concerning claims for service connection for hearing loss or 
impairment, the VA has specifically defined what is meant by 
a "disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998) ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss 
disability as defined in 38 C.F.R. § 3.385 need not be shown 
by the results of audiometric testing during a veteran's 
period of active military service in order for service 
connection to be granted.  Thus, a veteran who seeks to 
establish service connection for hearing loss disability must 
show, as is required for a claim for service connection for 
any disability, that he has current disability that is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304 (1998); 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the veteran served in combat, and can be 
presumed to have been exposed to acoustic trauma.  In 
addition, audiometric findings on the recent VA examination 
establish that he has a hearing loss disability as defined at 
38 C.F.R. § 3.385.  Finally, there the opinion of the 
examining audiologist, who stated that "it was as least 
likely as likely" that his hearing loss disability was due 
to noise exposure during service.  The Board has interpreted 
the statement to mean "at least likely as not".  Therefore, 
the evidence is in equipoise, and with application of the 
benefit of the doubt rule, service connection is granted for 
bilateral hearing loss disability.


ORDER

Service connection for a bilateral hearing loss is granted.



REMAND

The December 1998 rating decision denied the claim for 
service connection for skin cancer, preauricular mole on the 
basis that the claim was not well grounded.  Since that time, 
the Veterans Claims Assistance Act of 2000, Pub L. No. 106-
475, 114 Stat. 2096 (2000) (the Act) was enacted.  Because 
the Act eliminates the well grounded claim requirement, the 
claim must be readjudicated under the new law in order to 
prevent prejudice to  the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the left ankle claim, service medical records 
disclose that the veteran was treated for a lateral 
collateral ligament problem involving the left ankle.  When 
he underwent VA joint examination in July 1998 diagnosis was 
degenerative joint disease of the left ankle. 

The Board is of the opinion that the duty to assist under the 
Act requires medical opinion before these claims are decided.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096,____ (2000) (to be codified at 
38 U.S.C. § 5103A)

In view if the foregoing, this case is REMANDED to the RO for 
the following development:  

1.  The RO should ask the veteran to 
identify any additional medical records 
that are relevant to his claims.  The RO 
should then take the necessary steps to 
obtain these records.

2.  The RO should arrange for the proper 
VA specialty examination to determine the 
relationship between left ankle 
disability and service and between the 
skin disorders at issue and service.  The 
claims folder must be made available to 
the examiner.  After the review of the 
claims folder and the examination, the 
examiner should express an opinion as to 
whether it is as likely as not that any 
current left ankle disability is due to 
in- service disease or injury; and 
whether it is as likely as not that any 
skin disorder is due to herbicide 
exposure in service.  A rationale for the 
opinions should be provided.

3.  Thereafter, the claims for service 
connection for a left ankle disorder and 
skin disorder should be readjudicated 
consistent with the notice requirements 
and other criteria of the Act.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



